

115 HR 4354 IH: Missed Opportunities in Science and Engineering Research Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4354IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require reporting by the National Science Foundation on requests for funding research that were
			 not granted and had the greatest potential for promoting scientific
			 progress and advancing national health, prosperity, and welfare, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Science and Engineering Research Act of 2017. 2.Annual reporting by National Science Foundation on missed opportunities (a)In generalNot later than March 30 of each fiscal year starting with fiscal year 2017 through fiscal year 2021, the Director of the National Science Foundation (in this section, referred to as the Director) shall submit to Congress a report on the fiscal health of the National Science Foundation research enterprise and the volume of worthy but unfunded grant proposals submitted to the National Science Foundation in the preceding fiscal year. Such report shall identify—
 (1)the success rate of grant applications reviewed during such fiscal year; (2)the top two grant applications reviewed during such fiscal year that were not selected for funding; and
 (3)if the success rate described in paragraph (1) is less than 32 percent, the top applications for grants that were not selected for funding but would have been so selected if the Foundation had achieved a success rate of 32 percent or greater for the fiscal year.
 (b)Trade secrets and confidential informationThis section does not authorize the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code.
 (c)DefinitionsIn this section: (1)Success rateThe term success rate means the percentage of grant applications reviewed by the Director that received funding.
 (2)TopThe term top, with respect to a grant application, means that such application has been determined by the Director to have greater potential than any other grant applications submitted to the Director for—
 (A)promoting any field of fundamental science or engineering; (B)advancing the national health, prosperity, and welfare; or
 (C)securing the national defense. 